1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALMALIK RASUWL,                                     Case No. 3:19-cv-01832-MMA-WVG
     CDCR #BK-0601,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR FAILING TO STATE
                          vs.                            A CLAIM PURSUANT
14
     MARK HAYS; FRANK CLAMSER;                           TO 28 U.S.C. § 1915(e)(2) AND
15   APRIL SIPPERLEY; JUSTIN WHITE,                      § 1915A(b) AND FOR FAILING
                                                         TO PROSECUTE IN COMPLIANCE
16                                   Defendants.         WITH COURT ORDER
17                                                       REQUIRING AMENDMENT
18
19
20         Plaintiff Almalik Rasuwl, currently housed at Valley State Prison located in
21   Chowchilla, California, and proceeding pro se, filed this civil rights action pursuant to 42
22   U.S.C. § 1983 on September 23, 2019. See Compl., Doc. No. 1.
23   I.    Procedural History
24         On October 29, 2019, the Court granted Plaintiff leave to proceed in forma
25   pauperis, but dismissed his Complaint for failing to state any claim upon which relief
26   could be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See Doc. No. 6.
27   Plaintiff was advised of his pleading deficiencies, and granted 45 days leave in which to
28   file an Amended Complaint that fixed them. Id. at 6-10.
                                                     1
                                                                            3:19-cv-01832-MMA-WVG
1          Plaintiff’s Amended Complaint was due on or before December 16, 2019 and
2    nearly three months have passed since the Court issued its October 29, 2019 Order. But
3    to date, Plaintiff has not filed an Amended Complaint, and has not requested an extension
4    of time in which to do so. “The failure of the plaintiff eventually to respond to the
5    court’s ultimatum–either by amending the complaint or by indicating to the court that
6    [he] will not do so–is properly met with the sanction of a Rule 41(b) dismissal.”
7    Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
8    II.   Conclusion and Order
9          Accordingly, the Court DISMISSES this civil action in its entirety without
10   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
11   granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and his failure to
12   prosecute pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s October 29,
13   2019 Order.
14         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
15   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
16   dismissal and close the file.
17         IT IS SO ORDERED.
18   DATE: January 24, 2020                 _______________________________________
                                            HON. MICHAEL M. ANELLO
19
                                            United States District Judge
20
21
22
23
24
25
26
27
28
                                                  2
                                                                            3:19-cv-01832-MMA-WVG
